Citation Nr: 1643138	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-30 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 1966.

This case comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for claimed disabilities of the lower back and the bilateral knees.  The Veteran timely appealed the denial of both claims.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9), the Veteran requested a travel board hearing.  The hearing was scheduled for September 13, 2016 and the file indicates that the Veteran failed to appear.  According to the Veteran, he did not receive notice of the hearing and the notice was sent to the incorrect address.  He and his representative have requested that the hearing be rescheduled.

It is not clear whether the Veteran notified VA of the change in his address prior to the scheduled hearing.  But there does appear to be an error in the sequence of the numbers of the Veteran's street address in an April 2013 letter informing him that he would be scheduled for a Travel Board hearing in the near future.  Under these circumstances, the Board finds that the Veteran has provided VA with good cause for his failure to appear for the travel board hearing scheduled for September 13, 2016.  To ensure compliance with due process requirements, a remand is required to schedule the Veteran for a travel board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel board hearing at the RO nearest the Veteran's residence, in accordance with applicable procedures.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







